Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 1 of 14 PageID #: 925




    Yimin Chen, Esq.
    Law Offices of Chen & Associates, P.C.
    39-15 Main Street, Suite 502
    Flushing, New York 11354
    Tel: (718)886-4858
    Fax: (800)490-0564
    E-mail: chenattorney@yahoo.com
    Attorneys for Defendants China New Star
    Restaurant, Inc., Wai Shun Chan a/k/a Vincent Chan,
    Wai Leung Chan and Wai Wen Chan a/k/a Daniel Chan

    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    --------------------------------------------------------------X

    YONG XIONG HE,                                                    ECF Case
                                       Plaintiff,                     No.: 1:19-cv-05907-PKC-CLP

         -against-

    CHINA NEW STAR RESTAURANT, INC.,                                  ANSWER AND
    WAI SHUN CHAN a/k/a Vincent Chan,                                 COUNTERCLAIM OF
    WAI LEUNG CHAN, and                                               DEFENDANTS CHINA NEW
    WAI WEN CHAN a/k/a Daniel Chan,                                   STAR RESTAURANT, INC., WAI
    PO KUM CHAN (a/k/a Po Kum Ng),                                    SHUN CHAN A/K/A VINCENT
    RONALD CHAN, ROY CHAN, JIAZHEN LIAO,                              CHAN, WAI LEUNG CHAN, AND
    CHING MAN HONG CHAN (a/k/a Hong Ching                             WAI WEN CHAN A/K/A DANIEL
    Man Chan), JOSEPH CHAN and ELTON CHAN,                            CHAN TO PLANTIFF’S
                                                                      AMENDED SUPPLEMENTAL
                                                                      COMPLAINT
                                       Defendants.
    --------------------------------------------------------------X


         Defendants China New Star Restaurant Inc., Wai Shun Chan, Wai Leung Chan and

    Wai Wen Chan (hereinafter collectively the “original defendants”) by and through their

    attorneys, Yimin Chen, Esq., of Law Offices of Chen & Associates, P.C., as and for an

    answer to Plaintiff’s Amended Supplemental Complaint, allege as follows:

         1. The allegations in Paragraph 1 of the Amended Supplemental Complaint

              constitute conclusions of law to which no response is required under the Federal



                                                        1
Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 2 of 14 PageID #: 926




           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        2. Original Defendants deny knowledge and information sufficient to form a belief

           as to the allegations contained in Paragraph 2 of the Amended Supplemental

           Complaint, except to that Plaintiff was employed by Defendant China New Star

           Restaurant Inc for a period of time, and leave all conclusions of law to the Court.

        3. Original Defendants deny the allegations contained in Paragraph 3 of the

           Amended Supplemental Complaint.

        4. Original Defendants deny allegations contained in Paragraph 4 of the Amended

           Supplemental Complaint.

        5. The allegations in Paragraph 5 of the Amended Supplemental Complaint

           constitute conclusions of law to which no response is required under the Federal

           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        6. The allegations in Paragraph 6 of the Amended Supplemental Complaint

           constitute conclusions of law to which no response is required under the Federal

           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        7. Original Defendants deny knowledge and information sufficient to form a belief

           as to the allegations contained in Paragraph 7 of the Amended Supplemental

           Complaint, except to the extent that Plaintiff was employed by Defendant China

           New Star Restaurant Inc for a period of time, and leave all conclusions of law to

           the Court.




                                               2
Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 3 of 14 PageID #: 927




        8. Original Defendants deny allegations contained in Paragraph 8 of the Amended

           Supplemental Complaint, except to the extent that Original Defendants have

           admitted in Paragraphs 10 to 16 of their Amended Notice of Appearance,

           Answer and Affirmative Defenses, and leave all conclusions of law to the Court.

        9. Original Defendants admit the allegations contained in Paragraph 9 of the

           Amended Supplemental Complaint.

        10. Original Defendants admit the allegations contained in Paragraph 10 of the

           Amended Supplemental Complaint.

        11. Original Defendants admit the allegations contained in Paragraph 11 of the

           Amended Supplemental Complaint.

        12. Original Defendants admit the allegations contained in Paragraph 12 of the

           Amended Supplemental Complaint.

        13. Original Defendants admit the allegations contained in Paragraph 13 of the

           Amended Supplemental Complaint.

        14. Original Defendants deny the allegations contained in Paragraph 14 of the

           Amended Supplemental Complaint, except admit that Joseph Chan was and is a

           relative of Wai Shun Chan.

        15. Original Defendants deny the allegations contained in Paragraph 15 of the

           Amended Supplemental Complaint, except admit that Elton Chan was and is a

           relative of Wai Shun Chan.

        16. Original Defendants deny knowledge and information sufficient to form a belief

           as to the allegations contained in Paragraph 16 of the Amended Supplemental

           Complaint.




                                              3
Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 4 of 14 PageID #: 928




        17. Original Defendants deny the allegations contained in Paragraph 17 of the

           Amended Supplemental Complaint, except admit that Defendants Wai Leung

           Chan and Wai Shun Chan made the transfers to their relatives.

        18. Original Defendants deny the allegations contained in Paragraph 18 of the

           Amended Supplemental Complaint.

        19. Original Defendants deny knowledge and information sufficient to form a belief

           as to the allegations contained in Paragraph 19 of the Amended Supplemental

           Complaint.

        20. Original Defendants deny the allegations contained in Paragraph 20 of the

           Amended Supplemental Complaint.

        21. Original Defendants deny the allegation that the transfers of the five properties

           threaten irreparable harm to Plaintiff. Original Defendants further deny

           knowledge and information sufficient to form a belief as to the other allegations

           contained in Paragraph 21 of the Amended Supplemental Complaint.

        22. The allegations in Paragraph 22 of the Amended Supplemental Complaint

           constitute conclusions of law to which no response is required under the Federal

           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        23. Original Defendants reallege and incorporate their answers to Paragraphs 1-22

           above.

        24. Original Defendants deny the allegations contained in Paragraph 24 of the

           Amended Supplemental Complaint.




                                                4
Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 5 of 14 PageID #: 929




        25. Original Defendants deny the allegations contained in Paragraph 25 of the

           Amended Supplemental Complaint.

        26. The allegations in Paragraph 26 of the Amended Supplemental Complaint

           constitute conclusions of law to which no response is required under the Federal

           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        27. Original Defendants reallege and incorporate their answers to Paragraphs 1-26

           above.

        28. Original Defendants deny the allegations contained in Paragraph 28 of the

           Amended Supplemental Complaint.

        29. Original Defendants deny the allegations contained in Paragraph 29 of the

           Amended Supplemental Complaint.

        30. The allegations in Paragraph 30 of the Amended Supplemental Complaint

           constitute conclusions of law to which no response is required under the Federal

           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        31. Original Defendants reallege and incorporate their answers to Paragraphs 1-30

           above.

        32. Original Defendants deny the allegations contained in Paragraph 32 of the

           Amended Supplemental Complaint.

        33. Original Defendants deny the allegations contained in Paragraph 33 of the

           Amended Supplemental Complaint.




                                               5
Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 6 of 14 PageID #: 930




        34. The allegations in Paragraph 34 of the Amended Supplemental Complaint

           constitute conclusions of law to which no response is required under the Federal

           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        35. Original Defendants reallege and incorporate their answers to Paragraphs 1-34

           above.

        36. Original Defendants deny the allegations contained in Paragraph 36 of the

           Amended Supplemental Complaint.

        37. Original Defendants deny the allegations contained in Paragraph 37 of the

           Amended Supplemental Complaint.

        38. The allegations in Paragraph 38 of the Amended Supplemental Complaint

           constitute conclusions of law to which no response is required under the Federal

           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        39. Original Defendants reallege and incorporate their answers to Paragraphs 1-38

           above.

        40. Original Defendants deny the allegations contained in Paragraph 40 of the

           Amended Supplemental Complaint.

        41. Original Defendants deny the allegations contained in Paragraph 41 of the

           Amended Supplemental Complaint.

        42. Original Defendants deny the allegations contained in Paragraph 42 of the

           Amended Supplemental Complaint.




                                               6
Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 7 of 14 PageID #: 931




        43. The allegations in Paragraph 43 of the Amended Supplemental Complaint

           constitute conclusions of law to which no response is required under the Federal

           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        44. Original Defendants reallege and incorporate their answers to Paragraphs 1-43

           above.

        45. Original Defendants deny the allegations contained in Paragraph 45 of the

           Amended Supplemental Complaint.

        46. The allegations in Paragraph 46 of the Amended Supplemental Complaint

           constitute conclusions of law to which no response is required under the Federal

           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        47. The allegations in Paragraph 47 of the Amended Supplemental Complaint

           constitute conclusions of law to which no response is required under the Federal

           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        48. Original Defendants reallege and incorporate their answers to Paragraphs 1-47

           above.

        49. Original Defendants deny the allegations contained in Paragraph 49 of the

           Amended Supplemental Complaint, except admit that Defendants Wai Leung

           Chan and Wai Shun made the transfers.

        50. Original Defendants deny the allegations contained in Paragraph 50 of the

           Amended Supplemental Complaint.




                                               7
Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 8 of 14 PageID #: 932




        51. The allegations in Paragraph 51 of the Amended Supplemental Complaint

           constitute conclusions of law to which no response is required under the Federal

           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        52. The allegations in Paragraph 52 of the Amended Supplemental Complaint

           constitute conclusions of law to which no response is required under the Federal

           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        53. The allegations in Paragraph 53 of the Amended Supplemental Complaint

           constitute conclusions of law to which no response is required under the Federal

           Rules of Civil Procedure. To the extent that a response is necessary, Original

           Defendants deny the allegations and leave all conclusions of law to the Court.

        54. Original Defendants deny any and all allegations not heretofore controverted.

                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE
                                (Lack of Jurisdiction)

        55. Original Defendants repeat and reiterate paragraphs 1 to 54 as if fully stated

           herein.

        56. Lack of personal jurisdiction over defendants Vincent Chan, Wai Leung Chan,

           and Daniel Chan, inasmuch as there was no proper service of process upon said

           defendants.

                       AS AND FOR A SECOND AFFIRMATIVE DEFENSE
                                     (Improper Parties)

        57. Original Defendants repeat and reiterate paragraphs 1 to 56 as if fully stated

           herein.




                                                8
Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 9 of 14 PageID #: 933




        58. Defendants Vincent Chang, Wai Leung Chan, and Daniel Chan, and not proper

           parties to this Complaint and they should be dismissed from this action.

                     AS AND FOR A THIRD AFFIRMATIVE DEFENSE
                            (Failure to State a Cause of Action)

        59. Original Defendants repeat and reiterate paragraphs 1 to 58 as if fully stated

           herein.

        60. The Amended Supplemental Complaint failed to state a claim upon which relief

           could be granted.

                  AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
                                  (Bad Faith)

        61. Original Defendants repeat and reiterate paragraphs 1 to 60 as if fully stated

           herein.

        62. Plaintiff filed the Amended Supplemental Complaint against the Original

           Defendants and other new defendants with bad faith.

                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
                                   (Unclean Hands)

        63. Original Defendants repeat and reiterates paragraphs 1 to 62 and reallege the

           Affirmative Defense of unclean hands in their Amended Answer as if fully

           stated herein.

        64. By the doctrine of unclean hands, Plaintiff’s requested reliefs are barred since

           Plaintiff had engaged in misconduct.

                        AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
                                    (Equitable Estoppel)


        65. Original Defendants repeat and reiterate paragraphs 1 to 64 as if fully stated

           herein.



                                                9
Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 10 of 14 PageID #: 934




         66. Plaintiff is barred by the doctrine of equitable estoppel.

                          AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
                                       (Statute of Limitation)


         67. Original Defendants repeat and reiterate paragraphs 1 to 66 as if fully stated

                herein.

         68. Plaintiff is barred by the applicable statute of limitations and/or statutory

                timeframe from asserting the claims alleged in its complaint.

                          AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE
                                              ()


         69. Original Defendants repeat and reiterate paragraphs 1 to 68 as if fully stated

                herein.

         70. Plaintiff through his own misconduct, including, inter alia, altering tips on

                customer receipts, conversion and other misconducts that constituted disloyal

                behavior and otherwise breached his duty of fidelity, forfeited compensation

                already paid to him and any that is allegedly due during the period of their

                faithlessness.

         WHEREFORE, it is respectfully requested that the Amended Supplemental

     Complaint be dismissed, together with such other relief as this Court may deem just and

     proper.

                                         COUNTERCLAIMS

                                   PREMILINARY STATEMENT

        1. Wai Shun Chan (hereinafter “Wai Shun”) was in charge of the management of

               employees for China New Star Restaurant Inc. (hereinafter “China New Star” or




                                                   10
Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 11 of 14 PageID #: 935




           “Restaurant”). After Wai Shun hired Yong Xiong He (hereinafter “He”), there

           were repeated complaints from clients that He systematically engaged in illegal

           conduct including inter alia, altering check-receipts after they were signed by

           clients, converted cash payments by clients left on table for his own personal use.

        2. He engaged in a systematic conduct of defrauding the customers of China New

           Star through credit card fraud, causing damages to the Restaurant both in terms of

           money and its goodwill and business reputation.

                                            PARTIES

        3. China New Star is an old, family-run Chinese restaurant in the United States,

           located in Brooklyn, New York.

        4. Wai Shun Chan was a manager in charge of employee affairs for China New Star.

        5. Yong Xiong He is a former employee of the Restaurant and, upon information

           and belief, he resides in Staten Island, New York.

                                   STATEMENT OF FACTS

        6. The fraudulent conduct devised by He is a simple but effective way to steal

           money from the Restaurant’s clientele.

        7. He frequently charged additional monies to the Restaurant’s customers usually

           unbeknown to both the Restaurant and the customer. They did so by either

           changing the amount in the gratuity portion of the receipt or adding a gratuity for

           themselves when the space was left blank.

        8. If the customer chose to pay by debit or credit card, he or she would receive a

           receipt with an option field for “gratuity” or, as it is commonly referred to, tips.

           After the customer indicated the amount of money, if any, that the customer




                                                 11
Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 12 of 14 PageID #: 936




           wished to leave as gratuity, the Restaurant’s employee charged the customer’s

           debit or credit card in that amount.

        9. The gratuity portion of the bill went to the employee in its entirety and the

           Restaurant receives none of it.

        10. The scheme employed by He involves his changing to the gratuity amount to give

           himself a higher tip. In other scenarios, where the customer leaves the tip in case,

           He would still add gratuity for no other reasons than to enrich himself.

        11. After the discovery of this troubling conduct, which was brought to the

           Restaurant’s attention by some defrauded customers, Wai Shun confronted with

           He and He admitted his steal and begged Wai Shun not to fire him.

        12. Since the Restaurant was a family-run restaurant, Wai Shun always treated his

           employees as families. Thus, Wai Shun forgave He for his misconduct each time

           when He was so sorry and promised that he would not defraud the clients

           anymore.

        13. Later, Wai Shun reached his age of retirement and decided to sell the Restaurant.

           Before the transaction of the Restaurant finalized, Wai Shun discharged most

           employees, including He.

        14. He’s subsequent pleading in this action makes no mention of this.

                                  FIRST CAUSE OF ACTION
                                      (Faithless Servant)

        15. China New Star and Wai Shun repeat and reiterates paragraphs 1 to 14 of this

           Counterclaims as if fully stated herein.

        16. He was employed by the Restaurant in a position of trust and confidence.




                                                  12
Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 13 of 14 PageID #: 937




        17. As an employee of the Restaurant, He owed China New Star a duty of loyalty,

            honesty, and fidelity. By virtue of these duties, He was prohibited from acting in a

            disloyal manner, or in any way inconsistent with that trust relationship.

        18. Pursuant to the faithless servant doctrine, He was obligated to be loyal to the

            Restaurant and were prohibited from acting in a manner inconsistent with their

            agency or trust and were bound to exercise the utmost good faith and loyalty in

            the performance of their duties.

        19. He’s aforesaid conduct constitutes conduct rising to the level of a cause of action

            pursuant to the faithless servant doctrine.

        20. He’s activity was related to the performance of his duties.

        21. He’s disloyalty permeated his services in its most material and substantial part.

        22. As a consequence of He’s misconduct, which constitutes a cause of action

            pursuant to the faithless servant doctrine, the Restaurant had been injured, which

            it is entitled to recover damages including but not limited to the return of wages,

            bonuses, and other compensation paid to He, financial loss, loss of good will and

            reputation, compensatory and special damages, interest and punitive damages in

            an amount as the proof at a trial may warrant.

         WHEREFORE, Counterclaim-Plaintiffs China New Star and Wai Shun demands

     the following:

         a. Judgment granting all of Counterclaim-Plaintiffs claims in their entirety and

     awarding damages including but not limited to repayment of all wages, bonuses and other

     compensation paid to He, repayment of the “key money” improperly collected by He,




                                                 13
Case 1:19-cv-05907-PKC-CLP Document 88 Filed 08/21/20 Page 14 of 14 PageID #: 938




     financial loss, loss of good will and reputation, compensatory and special damages,

     interest and punitive damages in an amount to be proven at trial;

          b. Judgment granting Counterclaim Plaintiff’s costs and reasonable attorney’s fees

     incurred in this action;

          c. Together with such other and further relief as the Court deems just and proper.


     Dated: Queens, New York
            August 21, 2020


                                                 ___/s/ Yimin Chen_________________
                                                 Yimin Chen, Esq.
                                                 Law Offices of Chen & Associates, P.C.
                                                 39-15 Main Street, Suite 502
                                                 Flushing, New York 11354
                                                  (718)886-4858

                                                  Attorneys for Defendants China New Star
                                                  Restaurant Inc., Wai Leung Chan,
                                                  Wai Shun Chan and Wai Wen Chan




                                                 14
